Powell, J.
1. A person’s character is not to be proved by asking a witness what kind of a man that person is. The word “ character,” as used in legal parlance, is equivalent in meaning to the word “ reputation,” as used in more precise diction.
2. Self-serving declarations of a person, that he was sick, are usually to be rejected as hearsay, where the witness offering to detail the declarations has no other knowledge on the subject than what he derived from the declarations.
3. There was enough direct and inferential testimony as to the venue to support the conviction, as to that phase of the case.
4. A contract to perform labor at a definite rate during the “ turpentine season ” is not on its face such an indefinite contract as will not support a prosecution for a violation of the Penal Code (1910), § 715; and parol evidence is admissible to establish the common or customary meaning of the words.
5. When construed in connection with the context, the excerpt from the charge excepted to is not subject to the objection made to it.
6. The accused was very plainly guilty, and the alleged newly discovered evidence would not probably change the result if a new trial were granted. Judgment affirmed.